Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J., at plea; Nicholas Iacovetta, J., at sentence), rendered December 17, 2003, convicting defendant of assault in the second degree, and sentencing her, as a second felony offender, to a term of three years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
*449As the People commendably concede, since the crime was committed before the effective date of the legislation (Penal Law § 60.35 [1] [e]) providing for the imposition of a DNA databank fee, that fee should not have been imposed (see People v Reeves, 6 AD3d 231 [2004]). Concur—Buckley, P.J., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.